Order filed November 19, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00752-CR
                                 ____________

                 DARLEN G. SCHNEXNAIDER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


               On Appeal from the County Court at Law No. 1
                         Fort Bend County, Texas
                   Trial Court Cause No. 10CCR150286

                                   ORDER

      On October 1, 2013, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine if appellant could
proceed without advanced payment of costs.

      The trial court held the hearing and determined that, for purposes of the
record, appellant could proceed without advanced payment of costs.
      Our order of October 1, 2013, is withdrawn. The appeal is reinstated. The
reporter’s record was filed November 5, 2013. The Fort Bend County Clerk’s
Office is directed to file the clerk’s record on or before December 19, 2013.

                                      PER CURIAM